IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-183-CV



FRANKIE LIMMER CONSTRUCTION dba FRANKIE LIMMER-CONTRACTOR,
FRANKIE LIMMER CONSTRUCTION, OR LIMMER CONSTRUCTION
COMPANY; BILL DOSS; AND JANET DOSS,

	APPELLANTS

vs.



AMERICAN ECONOMY INSURANCE COMPANY,

	APPELLEE


 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 277TH JUDICIAL DISTRICT

NO. 93-068-C277, HONORABLE JOHN R. CARTER, JUDGE PRESIDING

 


PER CURIAM
	The parties have filed a joint motion to dismiss this appeal.  The motion is granted. 
Tex. R. App. P. 59(a)(1)(A).
	The appeal is dismissed.

Justices Powers, Aboussie and B. A. Smith
Dismissed on Joint Motion
Filed:   November 23, 1994
Do Not Publish